DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/20/2021 has been entered.

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
Claim 14 Line 1 please change “A method” to “The method”.
Claim 15 Line 1 please change “A method” to “The method”.
Claim 16 Line 1 please change “A method” to “The method”.
Claim 17 Line 1 please change “A method” to “The method”.
Claim 18 Line 1 please change “A method” to “The method”. 


Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, none of the prior art, made of record, singularly or in combinations, teaches or fairly suggests a capacitor connected to the secondary transformer winding to establish the second resonant operating mode such that a resonant frequency of the secondary transformer winding and the capacitor corresponds to an odd-order multiple of an upper switching frequency limit of the switching circuit; and wherein the second resonant operating mode including duty cycle control that alternates between a first state and a second state in which the switching circuit is not switched to cause a voltage decrease in the direct current output voltage. Claims 2-12 are dependent upon claim 1. 

Regarding claim 13, none of the prior art, made of record, singularly or in combinations, teaches or fairly suggests wherein the second resonant operating mode including duty cycle control that alternates between a first state and a second state in which the switching circuit is not switched to cause a decrease in the direct current output voltage. Claims 14-18 depend upon claim 13. 

Regarding claim 19, none of the prior art, made of record, singularly or in combinations, teaches or fairly suggests wherein the second resonant operating mode including duty cycle control that alternates between a first state and a second state in which the switching circuit is not switched to cause a decrease in the direct current output voltage. Claim 20 depends upon claim 19.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Hu (US 2013/0201726) teaches a resonant power converter having a switched series transformer. The switch allows for a first resonating mode of operation and a second resonating mode of operation. 
Hu (US 2013/0194831) teaches a resonant power convert with auxiliary resonant components and switch circuit to change the resonance within the circuit. 
Zhang (US 9705413) teaches a multi-mode operation and control method for operating a resonant converter. 
Oh (US 9768700) teaches a hysteretic mode pulse frequency modulated resonant AC to DC converter. 
Sigamani (US 9450496) teaches a multi stage power converter for varying a regulated voltage of one stage as a function of an output current of another stage. 
Colbeck (US 2020/0195155) teaches an apparatus for controlling a switch drive signal following mode transitions in a LLC power converter. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Shahzeb K. Ahmad whose telephone number is (571)272-0978.  The examiner can normally be reached on Monday - Friday 8 A.M. to 5 P.M..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Shahzeb K Ahmad/Examiner, Art Unit 2839                                                                                                                                                                                                        





	/THIENVU V TRAN/                                                   Supervisory Patent Examiner, Art Unit 2839